Filed 7/29/14 Cain v. Akano CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



BOBBIE R. CAIN,                                                            B246203

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. BC464958)
         v.

GOLDEN AKANO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

William F. Fahey, Judge. Affirmed.

         Law Offices of Wilfred I. Aka and Wilfred I. Aka for Defendant and Appellant.

         Law Offices of Judith A. Gordon and Judith A. Gordon for Plaintiff and

Respondent.



                            _______________________________________
       In this case, the trial court found, after a non-jury trial that the plaintiff and

respondent, Bobbie R. Cain, had loaned the defendant and appellant, Golden Akano, the

sum of $113,000 who did not repay it as promised. The court further found that Akano

had no intent to repay this loan at the time he signed the promissory note in Cain’s favor

and received the money and that he had made false and fraudulent representations to her

to induce her to loan the money to him. Judgment was entered in Cain’s favor in the

amount owed plus interest and punitive damages. As there is substantial evidence in the

record to support the judgment, we will affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In September of 2007, Cain was employed as a travel nurse at Los Angeles

County U.S.C. Hospital. In 2008, Cain was transferred to a “psych unit” where Akano

was a supervisor. They spoke often at work about Akano’s various business interests.

Cain told him about the money she had saved to buy a home and he frequently gave her

advice on real estate and money matters. He also, from time to time, made statements

about his business interests in Nigeria and his several income real properties in the

Los Angeles area. She believed and trusted him. In 2009, Akano asked Cain to loan

him $5,000 which he promised to repay. Akano did pay that sum back to her shortly

thereafter, but without interest. The transaction was all oral, there was no written

promissory note involved.

       Shortly thereafter, Akano asked Cain for another loan, this time in the sum of

$70,000. Cain agreed to do so and gave that sum to Akano. Again, there was no

promissory note executed. Within a month, Akano repaid the $70,000, but without

                                               2
interest. The record is unclear as to (1) what Akano wanted the money for (there was

vague testimony about certain but unnamed “business interest”) and (2) from what

source he obtained the funds to repay her.

       Beginning in December of 2009, Akano induced Cain to loan him several sums

of money which, by June 1, 2010, totaled the sum of $113,000. She gave him that total

sum over a period of several months in amounts of $80,000, $20,000, $5,000 and

$5,000.1 These sums were either in cash or cashier’s check and were evidenced by

separate promissory notes providing due dates that Akano, each in turn, failed to meet,

despite numerous demands by Cain. Finally, these obligations were combined into

a single promissory note for $113,000 dated August 31, 2010 and by which Akano

promised payment by October 1, 2010, together with interest at 10%. This note

reflected that the loan was being made for “business purposes.”

       October 1, 2010 came and went and Akano failed to repay the loan or any part of

it. At trial, he did not dispute that the money is owed. On July 7, 2011, Cain filed this

action, pleading causes of action for breach of contract, misrepresentation and fraud.

After a bench trial on November 28, 2112, at which Cain and Akano were the only

witnesses and the only documentary exhibits were the four separate promissory notes

signed by Akano, the trial court issued its ruling:2



1
       The record does not reflect how or when the final $3,000 was loaned to Akano.
2
      The court orally announced the essence of this judgment immediately upon the
conclusion of the evidence and argument of counsel.


                                             3
       “THE COURT FINDS THAT: Defendant was engaged in a classic fraud

scheme. He initially borrowed small sums from the trusting Plaintiff who was his

subordinate and he took advantage of that employment relationship and the position of

power and authority. The initial amounts were quickly repaid, and that’s to further

establish a trusting relationship and reliance by the Plaintiff. Then the Defendant

borrowed a much larger amount by giving a false story and relying on his relationship

and position of power with the Plaintiff. [¶] Defendant had no intent to repay. The

Court specifically finds the Defendant was not credible and the Plaintiff was. And,

indeed, rather than repay the amount that he did not intend to pay when borrowing the

money, the Defendant persisted and asked for the names of even more victims and for

even more money from the Plaintiff. [¶] On the first cause of action, the Plaintiff is

entitled to $113,000 which is the amount outstanding. [¶] On the second and third

causes of action, the amount of the award is the same. The court does not find further

evidence of special damages on the second and third causes of action. [¶] THE

COURT FURTHER FINDS: [¶] By clear and convincing evidence that Defendant,

Golden Akano, was engaged in a fraudulent scheme and did make fraudulent

statements. His stories about Nigeria and the adventures were completely unbelievable.

No corroboration. [¶] The Defendant was not credible and could not even keep his

story straight regarding various agents and where the funds went and how documents or

bank accounts had to be shown to some clerk or some other agent in Africa; it’s almost

impossible to follow the story on this, and that’s what happens when you’re inventing




                                            4
stories as you go along. As a result, Plaintiff has asked for and will be awarded punitive

damages.” The trial court set the amount of punitive damages at $50,000.

       Following entry of judgment, Akano filed a timely appeal.

                           APPELLANT’S CONTENTIONS

       On appeal, Akano attacks only the portion of the judgment with respect to the

second and third causes of action for misrepresentation and fraud. He argues that Cain

did not produce evidence sufficient to establish all of the necessary elements of

a fraudulent misrepresentation claim. Thus, Akano argues the award of punitive

damages should be reversed. This essentially presents a question of substantial

evidence.3 Contrary to Akano’s contention, our review of this very brief record

demonstrates that it does support the specific findings of the trial court. We will

therefore affirm.

                                     DISCUSSION

       1.     Standard of Review

       “When considering a claim of insufficient evidence on appeal, we do not reweigh

the evidence, but rather determine whether, after resolving all conflicts favorably to the

prevailing party, and according the prevailing party the benefit of all reasonable

inferences, there is substantial evidence to support the judgment.” (Scott v. Pacific Gas

& Electric Co. (1995) 11 Cal.4th 454, 465.) In reviewing the evidence on appeal, all

conflicts must be resolved in favor of the judgment, and all legitimate and reasonable


3
       Akano makes no other assertion of error below.


                                             5
inferences indulged in to uphold the judgment if possible. When a judgment is attacked

as being unsupported, the power of the appellate court begins and ends with

a determination as to whether there is any substantial evidence, contradicted or

uncontradicted, which will support the judgment. When two or more inferences can be

reasonably deduced from the facts, the reviewing court is without power to substitute its

deductions for those of the trial court. (Western States Petroleum Assn. v. Superior

Court (1995) 9 Cal.4th 559, 571; Crawford v. Southern Pacific Co. (1935) 3 Cal.2d 427,

429.)

        2.     Akano Has Not Demonstrated Any Error In the Trial Court’s Findings

        It is the appellant's burden to affirmatively demonstrate error in the challenged

order, and to demonstrate the error's prejudicial impact on the appellant. (Denham v.

Superior Court (1970) 2 Cal.3d 557, 564.) “ ‘The necessary elements of fraud are:

(1) misrepresentation (false representation, concealment, or nondisclosure);

(2) knowledge of falsity (scienter); (3) intent to defraud (i.e. to induce reliance);

(4) justifiable reliance; and (5) resulting damage.’ ” (Alliance Mortgage Co. v. Rothwell

(1995) 10 Cal.4th 1226, 1239.)

        Reviewing the testimony of Cain and Akano in a light which is most favorable to

the former and including the reasonable inferences that may be drawn therefrom, we

have no trouble concluding that the judgment is correct. Akano repeatedly represented

to Cain that his investments in Nigeria would make money and that her life savings then

in the bank could be put to better use elsewhere. The court could properly conclude that

Akano’s solicitation and repayment of smaller loans were simply confidence building

                                              6
elements of his fraudulent scheme. Such a conclusion is particularly compelling in light

of the supervisorial relationship Akano had with Cain and the understandable trust she

had in his judgment. Each of the elements Cain’s fraud claim are established by the

evidence presented and the trial court expressly so found in the specific findings quoted

above.

         Akano’s arguments to the contrary essentially rely on the proposition that Cain

should have done more to protect herself and her reliance on Akano’s representations

was not justified. The trial court was entitled to conclude otherwise. Akano points to

no evidence or argument that would justify our rejection of the trial court’s fully

supported ruling.




                                             7
                                 DISPOSITION

    The judgment is affirmed. Cain shall recover her costs on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                 CROSKEY, J.

WE CONCUR:




    KLEIN, P. J.




    ALDRICH, J.




                                        8